Citation Nr: 1818537	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-33 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the reduction in disability rating for degenerative disc disease (DDD) of the cervical spine from 20 percent to 10 percent, effective January 5, 2011, was proper.  

2.  Entitlement to an increased disability rating in excess of 20 percent for degenerative disc disease (DDD) of the cervical spine.  

3.  Entitlement to an initial disability rating in excess of 10 percent for left upper extremity radiculopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Counsel


INTRODUCTION

The Veteran had active service from September 1983 to July 1986 and from October 2000 to June 2005.  

These matters come to the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a January 2018 videoconference hearing, and a transcript of the hearing has been associated with the claims file.  

As noted on the previous page, the Board has bifurcated the Veteran's claims regarding his cervical spine disability, given the favorable adjudication herein regarding the reduction issue and the additional development required regarding the increased rating claim.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011).  

The issues of entitlement to an increased disability rating in excess of 20 percent for DDD of the cervical spine and entitlement to an initial disability rating in excess of 10 percent for left upper extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  




FINDING OF FACT

A January 2011 rating decision improperly reduced the Veteran's assigned disability rating for his cervical spine disability, which had been in effect for more than 5 years, from 20 percent to 10 percent, effective January 5, 2011, without proper notice and due process.  


CONCLUSION OF LAW

The January 2011 rating decision did not comply with the due process requirements; therefore, the reduction in disability rating of the cervical spine disability from 20 percent to 10 percent, effective January 5, 2011, is void ab initio and the previous 20 percent disability rating is restored.  38 U.S.C. § 5112 (2012); 38 C.F.R. § 3.105 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  Additionally, the regulations governing reductions of disability ratings contain their own notification and due process requirements.  38 C.F.R. § 3.105(e), (i) (2017).  However, as the Board herein grants a restoration of the previous 20 percent disability rating for his cervical spine disability, further discussion of VA's duties to notify and assist with respect to that issue is not warranted.  

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case, the erroneous reduction must be vacated and the prior rating restored.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C. § 1155 (2012).  When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).  

Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2017); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  It is essential both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  38 C.F.R. § 4.1.  If an examination report does not contain sufficient detail, or the diagnosis is not supported by the findings on the examination report, it must be returned as inadequate for rating purposes.  38 C.F.R. § 4.2.  When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  38 C.F.R. § 4.13.  Finally, it must be considered that the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  

Additionally, in certain rating reduction cases, VA benefits recipients are to be afforded greater protections set forth in 38 C.F.R. § 3.344 (2017).  That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  Id.  Under 38 C.F.R. § 3.344, if a rating has been in effect for five years or more, there must be material improvement in the disability before there is any rating reduction.  Id.  In such cases the provisions of 38 C.F.R. § 3.344(a), (b) are for application.  Ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  See Peyton v. Derwinski, 1 Vet. App. 282, 286-87 (1992).  Thus, for disabilities that have continued for five years or more, the issue is whether material improvement in a veteran's disability was demonstrated in order to warrant a reduction in such compensation benefits.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown, 5 Vet. App. 413.  In such cases examinations less full and complete than those on which payments were authorized will not be used as the basis for reductions.  38 C.F.R. § 3.344(a).  

A January 2011 rating decision reduced the assigned disability rating for the Veteran's cervical spine disability from 20 percent to 10 percent, effective January 5, 2011.  Therein, the RO stated that the reduction did not require the particular due process regarding ratings reductions because the Veteran's combined disability rating remained unchanged, given a concurrent grant of a separate compensable disability rating for left upper extremity radiculopathy and because the reduction did not reduce the Veteran's compensation payment.  See 38 C.F.R. § 3.105(e), (i).  

Initially, the Board notes that at the time of the January 2011 rating decision, the Veteran's 20 percent disability rating for his cervical spine had been in effect for more than 5 years, since June 24, 2005.  As such, sustained material improvement must have been demonstrated for a proper reduction.  See Peyton, 1 Vet. App. at 286-87.  Additionally, despite the RO's concurrent January 2011 grant of a separate disability rating for left upper extremity radiculopathy, the Board finds that the reduction did in fact reduce the Veteran's overall disability rating (and his corresponding VA compensation benefits) from 30 percent, effective March 4, 2010, to 20 percent, effective January 5, 2011.  As such, the Board finds that the January 2011 rating reduction was erroneous; therefore, it is void ab initio and the prior 20 percent disability rating must be restored.  See Greyzck, 12 Vet. App. at 292; see also Schafrath, 1 Vet. App. at 595.  


ORDER

A restoration of a 20 percent disability rating for DDD of the cervical spine is granted, effective January 5, 2011.  


REMAND

Although the Board regrets the additional delay, a remand is necessary regarding the Veteran's claims of entitlement to increased disability ratings for degenerative disc disease (DDD) of the cervical spine and left upper extremity radiculopathy in order to afford him current VA examinations.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2017); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Additionally, the Court has held that it is within VA's duty to assist to afford the Veteran a new VA examination in order to accurately assess the current level of impairment when there is evidence that the claimed disability has worsened.  Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

A review of the record reveals that the Veteran was last afforded a VA cervical spine examination in January 2011.  At the January 2018 videoconference hearing, the Veteran testified that the evidence of record does not adequately convey the current severity of his conditions; moreover, he asserted that the January 2011 VA examination was inadequate due to its brevity.  Additionally, his September 2014 VA Form 9 substantive appeal reported decreased mobility and range of motion, in additional to relevant diagnostic test results which were not considered by the January 2011 VA examiner.  Given the above, the Board concludes that new VA examinations are necessary to determine the current severity of his service-connected DDD of the cervical spine and left upper extremity radiculopathy.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examinations to assess the current severity of his service-connected DDD of the cervical spine and left upper extremity radiculopathy.  The examiners should fully review the claims file and the directives on this remand.  Any indicated diagnostic tests and studies must be accomplished and all pertinent symptomatology and findings should be reported in detail.  A complete rationale for all opinions expressed should also be provided.  

2.  Thereafter, readjudicate the Veteran's claims of entitlement to increased disability ratings for DDD of the cervical spine and left upper extremity radiculopathy.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond before returning the matters to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


